Citation Nr: 1628792	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating (or evaluation) for the service-connected intervertebral disc disease L4-L5 and L5-S1, in excess of 10 percent for the periods from October 1, 2008 to September 30, 2011, from January 27, 2012 to March 7, 2012, and from April 15, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1996 to June 1997, from November 1998 to May 1999, from April 2008 to September 2008, from September 2011 to January 2012, and from March 2012 to April 2014.

This appeal derived from a downstream element of a claim for service connection for a low back disorder that was received in November 2008.  This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, granted service connection for lumbar strain and lumbar disc protrusion and assigned a 10 percent initial disability rating effective October 1, 2008 (the day after the Veteran's third period of active service).  The current agency of original jurisdiction (AOJ) is the VA RO in Seattle, Washington.  A June 2014 rating decision, in pertinent part, continued the 10 percent disability rating for the service-connected lumbar spine disorder and, based on the available medical evidence, characterized the disability as "intervertebral disc disease L4-L5 and L5-S1."

In October 2012, the Board remanded the issue on appeal to afford the Veteran a personal hearing at the VA RO (Travel Board hearing) before a Veterans Law Judge.  In correspondence received in November 2012, the Veteran withdrew the hearing request - the development ordered by the October 2012 remand.  As such, the Board finds that there has been substantial compliance with the October 2012 Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).    

The issue of a temporary total rating for convalescence following surgery for the service-connected right shoulder disability has been raised by the record in a November 2014 written statement, but has not been adjudicated by the AOJ.  For this reason, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

While, in a May 2015 rating decision, the RO indicated that the claim for a temporary total rating had been mooted by the grant of a 100 percent combined schedular disability rating, this was in error because a hypothetical grant of a temporary 100 percent total disability rating could qualify the Veteran for temporary special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (West 2014) by having "additional" service-connected disabilities of 60 percent or more ("housebound" rate)).    

The appeal is REMANDED to the AOJ.  


REMAND

Initial Rating for the Lumbar Spine Disability

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  An October 2012 VA examination report and associated addendum report notes that the Veteran has a status post laminectomy (a surgical operation to remove one or more vertebrae from the back) scar.  The Veteran is service connected for this scar.  See June 2014 rating decision.  However, no treatment records associated with the laminectomy have been associated with the claims file.  Treatment and/or surgical records associated with a spine surgery could be relevant to the initial rating issue on appeal.  Further, VA treatment records dated after June 2014 have not been associated with the claims file.  As such, the Board finds that remand is necessary to attempt to obtain these records.    

Further, a February 2014 VA treatment record notes that the Veteran was receiving military retired pay and VA disability benefits, and had also applied for Social Security Administration (SSA) disability benefits based on the service-connected lumbar spine disability among other service-connected disabilities.  There is a possibility that the SSA records are relevant to the issue on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for lumbar spine disorders (and not already of record), specifically the laminectomy noted by the October 2012 VA examiner.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for lumbar spine disorders.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to lumbar spine disorders, in particular those relating to any lumbar spine surgery or dated after June 2014.

4.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






